Citation Nr: 1643738	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-43 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a low back disability.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1982 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) from May 2013 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Given the multiply psychiatric diagnoses found in the claims file, the Board has recharacterized the Veteran's claim of service connection for a psychiatric disorder as it appears above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the Veteran's March 2015 and June 2016 statements as well as his representative's October 2016 Brief, the Board also finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In October 2016, the Veteran's representative waived agency of original jurisdiction review of the additional evidence that was added to the claims file since the November 2015 statement of the case.  See 38 C.F.R. § 20.1304(c) (2015).  

The claims for an increased rating for a low back disability and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Acquired psychiatric disorders diagnosed as an anxiety disorder and a major depressive disorder are related to the Veteran's service-connected low back disability.


CONCLUSION OF LAW

The criteria for establishing service connection for acquired psychiatric disorders diagnosed as an anxiety disorder and a major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends, in essence, that his acquired psychiatric disorders diagnosed as an anxiety disorder, a major depressive disorder, and PTSD are related to the pain caused by his service-connected musculoskeletal disabilities including his low back disability.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Initially, the Board notes that the Veteran is service-connected for a number of musculoskeletal disabilities-a low back disability, bilateral pes planus, and bilateral knee disabilities.  Moreover, a review of the record on appeal reveals the Veteran's repeated competent and credible complaints regarding low back pain.  See, e.g., notice of disagreement received in January 2014; VA Form 9 received in November 2015; VA examinations dated in October 2012 and August 2016; statement in support of claim received in June 2016; Also see Davidson.  The record also shows the Veteran's acquired psychiatric disorders have competently and credibly been diagnosed as an anxiety disorder and a major depressive disorder.  See, e.g., Sari Newman Bernstein, Ph.D., psychological assessment dated in July 2009; VA examinations dated in October 2012 and August 2016.  

As to a relationship between the Veteran's diagnosed acquired psychiatric disorders (i.e., an anxiety disorder and a major depressive disorder) and the pain caused by his service-connected musculoskeletal disorders (i.e., a low back disability, bilateral pes planus, and bilateral knee disabilities), the Board notes that the October 2012 VA psychiatric examiner did not specifically list any of the Veteran's service-connected musculoskeletal disabilities as one of the many factors that contributed to his current major depressive disorder.  However, the examiner also did not specifically say that the Veteran's service-connected musculoskeletal disorders did not play any role in causing or aggravating his current psychiatric disorder.  Thus, the Board finds that the October 2012 VA examiner's opinion has limited probative value as it does not provide an answer to the question under review- did a service connected disability cause or aggravate a current psychiatric disorder.  See Owens. 

On the other hand, in July 2012 a private healthcare provider specifically opined that the Veteran's depression was related to his service-connected low back disability.  Similarly, the August 2016 VA examiner specifically opined that the Veteran's depression was caused by his chronic pain.  These medical opinions are not directly contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Thus, based on the totality of the medical evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the most probative evidence of record shows that the Veteran's acquired psychiatric disorders diagnosed as an anxiety disorder and a major depressive disorder are related to the pain caused by, among other things, his service-connected low back disability.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Owens.  As such, service connection is warranted.

In reaching the above conclusion, the Board has not overlooked the Veteran's claim of service connection for an acquired psychiatric disorder diagnosed as PTSD.  However, the Board finds that the Veteran is not competent to provide a diagnosis of PTSD because he does not have the required medcal training to diagnose a psychiatric disorder.  See Davidson.  Moreover, the August 2016 VA examiner opined that the claimant did not meet the criteria for a diagnosis of PTSD and the Board finds this opinion the most probative evidence of record.  The Board has reached this conclusion because the opinion was based on an examination of the Veteran, a review of the record on appeal, and included citation to relevant evidence found in the record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that service connection cannot be granted for PTSD because the most probative evidence of record shows the Veteran was not diagnosed with it any time during the pendency of the appeal.  


ORDER

Service connection for psychiatric disability, diagnosed as an anxiety disorder and a major depressive disorder, is granted.


REMAND

As to the claim of an increased rating for a low back disability, the Board finds that a remand is required because, while a June 2016 letter from the Social Security Administration (SSA) notified VA that the Veteran is in receipt of SSA disability benefits, neither a request for these records or the records themselves appears in the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Also as to the claim of an increased rating for a low back disability, the Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016) recently held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Therefore, the Board finds that this issue must be remanded to afford the Veteran another VA examination because the above information is not found in the VA examinations already conducted in connection with his appeal.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

As to the claims for a TDIU, the Board finds that this issue must be remanded because the Veteran needs to be provided notice of the laws and regulations governing this claim.  See 38 U.S.C.A. § 5103 (West 2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

While the appeal is in remand status, any outstanding VA and private treatment records should be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A(b). 

Accordingly, these issues are REMANDED for the following actions:

1.  Associate with the claims file all of the records generated in connection with the Veteran's award of SSA disability benefits. 

2.  Associate with the claims file all of the Veteran's post-June 2013 treatment records from the Gainesville VA Medical Center.

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records, including his post-August 2012 treatment records from Baptist Primary Care.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his low back disability, including any problems it causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an examination to determine the severity of his low back disability including any problems it causes with employment.  The claims folder must be made available to and reviewed by the examiner.  

The examiner is to identify all low back pathology found to be present since 2012.  The examiner should provide VA with the following information in accordance with the Court's holding in Correia:

I. Range of Motion Studies:

(a) the examiner must test the range of motion (forward flexion, backward extension, left and right lateral flexion, and left and right rotation) in active motion, passive motion, weight-bearing, and nonweight-bearing, for the low back; 

(b) the examiner should provide a retrospective opinion on the range of motion (forward flexion, backward extension, left and right lateral flexion, and left and right rotation) in active motion, passive motion, weight-bearing, and nonweight-bearing, for the low back; 

(c) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (forward flexion, backward extension, left and right lateral flexion, and left and right rotation) of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(d) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

II. Other Findings:

(e) In addition, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

(f) Further, the examiner should discuss whether the Veteran has bowel or bladder problems related to his low back disability.

(g) The examiner should also discuss whether the Veteran has right and/or left leg radiculopathy and, if so, the nature and severity of the left and/or right sided radiculopathy.

(h) The examiner must also discuss the limitations placed on the Veteran's ability to push, pull, lift, stand, walk, and drive as well as the other actions required for sedentary and non-sedentary employment due to his service-connected low back disability and his other service connected disabilities. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of the laws and regulations governing a TDIU as well as all the evidence added to the record since the November 2015 statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


